FILED
                             NOT FOR PUBLICATION                             NOV 22 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHRISTOPHER A. JONES,                             No. 06-17199

               Plaintiff - Appellant,             D.C. No. CV-03-00276-HDM-
                                                  VPC
  v.

BILL BOOK; et al.,                                MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                   Howard D. McKibben, District Judge, Presiding

                           Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Nevada state prisoner Christopher A. Jones appeals pro se from the district

court’s judgment in his 42 U.S.C. § 1983 action alleging that prison officials

disciplined him in retaliation for threatening to file a lawsuit. We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo the district court’s conclusions of law

and for clear error its findings of fact and computation of damages following a

bench trial. Lentini v. Cal. Ctr. for the Arts, Escondido, 370 F.3d 837, 843 (9th

Cir. 2004). We affirm.

      Following the bench trial, the district court properly denied judgment to

Jones regarding three defendants because it found that those defendants reasonably

interpreted Jones’ threat as including conduct not protected by the First

Amendment. See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005)

(listing elements of a retaliation claim in the prison context).

      The district court did not clearly err in finding that Jones was entitled to only

nominal damages. See Lentini, 370 F.3d at 850-51 (describing deferential standard

applied to award of damages).

      Jones’ remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                   06-17199